Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Pub No. US 2016/0027918 A1, hereinafter Kim).
	A semiconductor device, comprising: a semiconductor fin over a substrate; and 
a source/drain region within the semiconductor fin (see Fig. 3B, semiconductor fin 110 with source/drain), the source/drain region comprising: 
a first portion at a first distance away from the semiconductor fin, the first portion having a first concentration of germanium (see Fig. 3B, first portion 184 at first distance away from fin with first concentration of Ge of 25% to 50%); 
a second portion at a second distance away from the semiconductor fin, the second distance being less than the first distance, the second portion having a second concentration of germanium greater than the first concentration of germanium (see Fig. 3B, second portion 186 at second distance that is less than first distance, see ¶56, Ge concentration of 50% to 90%); and 
a third portion at a third distance away from the semiconductor fin, the third distance being greater than the first distance, the third portion having a third concentration of germanium greater than the first concentration of germanium (see Fig. 3B, also see Fig. 5C, 5D, third portion 188 with third distance greater than first distance, see Fig. 5D, 5D, Ge concentration of 188 higher than Ge concentration of 184).

With regards to claim 9, Kim teaches the semiconductor device of claim 8, wherein the third concentration of germanium is between about 25% atomic and about 55% atomic (see Fig. 5C, third concentration area (i.e. z to h) is between 25% to 55% atomic).

With regards to claim 11, Kim teaches the semiconductor device of claim 8, further comprising a doped layer in the semiconductor fin (see Fig. 3B, 5C, 5D, doped layer 180).

With regards to claim 12, Kim teaches the semiconductor device of claim 11, further comprising a first dopant located within the doped layer, wherein the doped layer has an uneven distribution of the first dopant (see Fig. 3B, 5C, 5D, doped layer 180 with uneven distribution of first dopant).

With regards to claim 13, Kim teaches the semiconductor device of claim 12, wherein the uneven distribution of the first dopant oscillates in a first direction (see Fig. 3B, 5C, 5D, distribution oscillating in an arbitrary direction).

With regards to claim 14, Kim teaches the semiconductor device of claim 8, wherein the source/drain region extends outside of the semiconductor fin (see Fig. 11F for example, source/drain regions with portions outside of fin 310).


Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML